



Exhibit 10.18


















INNOPHOS, INC.


RETIREMENT SAVINGS RESTORATION PLAN








   
























































Active 39171720.2    1

--------------------------------------------------------------------------------





INNOPHOS, INC.
RETIREMENT SAVINGS RESTORATION PLAN


 
Table of Contents
 
 
 
Page
Article 1 - Definitions
1
1.1
Account.
1
1.2
Administrator.
1
1.3
Board.
1
1.4
Change-in-Control.
1
1.5
Code.
2
1.6
Compensation.
2
1.7
Disability.
3
1.8
Effective Date.
3
1.9
Eligible Employee.
4
1.1
Employee.
4
1.11
Employer.
4
1.12
Employer Annual Retirement Contribution.
4
1.13
Employer Discretionary Contribution.
4
1.14
Employer Restoration Matching Contribution.
4
1.15
ERISA.
4
1.16
Investment Fund.
4
1.17
Parent.
4
1.18
Participant.
4
1.19
Plan Year.
4
1.20
Retirement.
4
1.21
Separation from Service.
5
1.22
Service Recipient.
5
1.23
Trust.
5
1.24
Trustee.
5
1.25
Years of Service.
5
Article 2 - Participation
5
2.1
Commencement of Participation.
5
2.2
Loss of Eligible Employee Status.
5
Article 3 - Contributions
5
3.1
Employer Restoration Matching Contribution.
5
3.2
Employer Annual Retirement Contribution.
6
3.3
Employer Discretionary Contributions.
6
3.4
Crediting of Contributions.
6
3.5
Distribution Elections.
6
Article 4 - Vesting
7
4.1
Vesting of Employer Restoration Matching Contributions.
7
4.2
Vesting of Employer Annual Retirement Contributions.
7



Active 39171720.2    2

--------------------------------------------------------------------------------





4.3
Vesting of Employer Discretionary Contributions.
7
4.4
Vesting in Event of Retirement, Disability, Death or Change-in-Control.
7
4.5
Amounts Not Vested.
7
4.6
Forfeitures.
8
Article 5 - Accounts
8
5.1
Accounts.
8
5.2
Investments, Gains and Losses.
8
Article 6 - Distributions
9
6.1
Distributions Upon Separation from Service other than Disability or Death.
9
6.2
Substantially Equal Annual Installments.
9
6.3
Distributions upon Separation from Service due to Disability.
9
6.4
Distributions upon Death.
9
6.5
Changes to Distribution Elections.
9
6.6
Unforeseeable Emergency.
10
Article 7 - Beneficiaries
10
7.1
Beneficiaries.
10
7.2
Lost Beneficiary.
10
Article 8 - Funding
11
8.1
Prohibition Against Funding.
11
8.2
Deposits in Trust.
11
Article 9 - Claims Administration
11
9.1
General.
11
9.2
Claims Procedure.
11
9.3
Right of Appeal.
12
9.4
Review of Appeal.
12
9.5
Designation.
12
Article 10 - General Provisions
12
10.1
Administrator.
12
10.2
No Assignment.
13
10.3
No Employment Rights.
13
10.4
Incompetence.
13
10.5
Identity.
14
10.6
Other Benefits.
14
10.7
Right of Setoff.
14
10.8
Expenses.
14
10.9
Insolvency.
14
10.1
Amendment or Modification.
14
10.11
Plan Suspension or Termination.
15
10.12
Construction.
15
10.13
Governing Law.
15
10.14
Severability.
16
10.15
Headings.
16



Active 39171720.2    3

--------------------------------------------------------------------------------





10.16
Terms.
16
10.17
409A Compliance.
16
10.18
Payments Upon Income Inclusion Under 409A.
16





















































































Active 39171720.2    4

--------------------------------------------------------------------------------





INNOPHOS, INC.
RETIREMENT SAVINGS RESTORATION PLAN




Innophos, Inc., a Delaware corporation, (the “Employer”) hereby adopts this
Innophos, Inc. Retirement Savings Restoration Plan (the “Plan”) for the benefit
of a select group of management or highly compensated employees. This Plan is an
unfunded arrangement and is intended to be exempt from the participation,
vesting, funding, and fiduciary requirements set forth in Title I of the
Employee Retirement Income Security Act of 1974, as amended. It is intended to
comply with Internal Revenue Code Section 409A.


This Plan was originally effective January 1, 2006 and was amended and related
effective January 1, 2019.




Active 39171720.2    5

--------------------------------------------------------------------------------






Article 1 - Definitions



1.1
Account.

The bookkeeping account established for each Participant as provided in Section
5.1 hereof.



1.2
Administrator.

An administrative committee appointed by the Board of Directors. The term shall
include members of the committee while acting in their capacities as such. The
Administrator shall serve as the agent for the Employer with respect to the
Trust.



1.3
Board.

The Board of Directors of Innophos, Inc.



1.4
Change-in-Control.

Provided that such definition shall be interpreted in a manner that is
consistent with Code Section 409A and regulations thereunder, a
“Change-in-Control” shall mean the first to occur of any of the following:


Change in Control means any of the following:


a)
the direct or indirect sale, lease, transfer, conveyance or other disposition
(other than by way of merger or consolidation) in one or a series of related
transactions, of all or substantially all the properties or assets of the
Employer and its subsidiaries and controlled affiliated entities taken as a
whole to any Person;



b)
the adoption of a plan relating to the liquidation or dissolution of the
Employer;



c)
the consummation of any transaction (including without limitation, any merger or
consolidation), the result of which is that any Person becomes the Beneficial
Owner, directly or indirectly, of more than 50% of the aggregate voting power of
all classes of voting stock of the Employer; or



d)
the first day on which a majority of the members of the Board of Directors of
the Employer (or any parent entity of Employer if that entity has equity
securities registered under Section 12 of the Exchange Act or has filed and had
become effective a registration statement under the Securities Act,
notwithstanding that the undertaking of such entity to file reports under
Section 15(d) of the Exchange Act may have been suspended) are not Continuing
Directors.



For purposes of this definition only, the following additional terms have the
respective meanings given to them: “Securities Act” means the U.S. Securities
Act of 1933, as amended to date and all related regulations, and any successors;
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended to
date and all related regulations, and any successors; “Beneficial Owner” has the
meaning assigned to that term under Exchange Act Rules 13d-3 and 13d-5 without
regard to any time limitation as concerns securities a person has a right to
acquire; “Person” means that term is used in Section 13(d) of the Exchange Act;
and “Continuing Directors” means directors of the Employer (or any parent entity
of Employer if that entity has equity securities registered under Section 12 of
the Exchange Act or has filed and had become effective a registration statement
under the Securities Act, notwithstanding that the undertaking of such entity to
file reports under Section 15(d) of the Exchange Act may have been suspended) at
the date the Plan is adopted or who are nominated for election or elected to
such Board with the approval of a majority of the Continuing Directors who were
members of such Board at the time of such nomination or election.



1.5
Code.

The Internal Revenue Code of 1986, as amended.



1.6
Compensation.



(a)    For purposes of Section 3.1, Employer Restoration Matching Contribution,
Compensation shall have the same meaning as set forth in the Innophos, Inc.
401(k) Plan (“Qualified Plan”) for purposes of determining safe harbor matching
contributions under the Qualified Plan, but determined without regard to any
limitations under Section 401(a)(17) of the Code.


(b)    For purposes of Section 3.2, Employer Annual Retirement Contribution,
Compensation shall have the same meaning as set forth in the Qualified Plan for
purposes of determining the allocation of discretionary employer contributions,
but determined without regard to any limitations under Section 401(a)(17) of the
Code.



1.7
Disability.

A Participant shall be considered disabled if (a) the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) the Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Participant’s Employer.



1.8
Effective Date.

January 1, 2006.



1.9
Eligible Employee.

An Employee shall be considered an Eligible Employee if such Employee is
designated as an Eligible Employee by the Administrator. The designation of an
Employee as an Eligible Employee in any year shall not confer upon such Employee
any right to be designated as an Eligible Employee in any future Plan Year.



1.10
Employee.

Any person employed by the Employer or any of its parent or subsidiary
corporations or controlled affiliated entities designated by the Employer.



1.11
Employer.

Innophos, Inc.



1.12
Employer Annual Retirement Contribution.

A contribution made by the Employer that is credited to a Participant’s Account
in accordance with the terms of Section 3.2 hereof.



1.13
Employer Discretionary Contribution.

A discretionary contribution made by the Employer that is credited to a
Participant’s Account in accordance with the terms of Section 3.3 hereof.



1.14
Employer Restoration Matching Contribution.

A contribution made by the Employer that is credited to a Participant’s Account
in accordance with the terms of Section 3.1 hereof.



1.15
ERISA.

The Employee Retirement Income Security Act of 1974, as amended.



1.16
Investment Fund.

Each investment(s) which serves as a means to measure value, increases or
decreases with respect to a Participant’s Accounts.



1.17
Parent.

Innophos Holdings, Inc., a Delaware corporation, including its successors and
assignees.



1.18
Participant.

An Eligible Employee who is a Participant as provided in Article 2.



1.19
Plan Year.

Calendar year.



1.20
Retirement.

Retirement means a Participant has reached age sixty-five (65) and has a
Separation from Service.



1.21
Separation from Service.

A separation from service with the Employer or Service Recipient within the
meaning of Code Section 409A(a)(2)(A)(i) and regulation thereunder.



1.22
Service Recipient.

Provided such definition is in compliance with regulations promulgated under
Code Section 409A, Service Recipient shall mean the person for whom the services
are performed and with respect to whom the legally binding right to compensation
arises, and all persons with whom such person would be considered a single
employer under Code Section 414(b) (employees of controlled group of
corporations), and all persons with whom such person would be considered a
single employer under Code Section 414(c) (employees of partnerships,
proprietorships, etc., under common control).



1.23
Trust.

The agreement between the Employer and the Trustee under which the assets of the
Plan are held, administered and managed, which shall conform to the terms of
Rev. Proc. 92-64.



1.24
Trustee.

Investors Bank and Trust Company or such other successor that shall become
trustee pursuant to the terms of the Plan.



1.25
Years of Service.

A Participant’s “Years of Service” shall be measured by employment during a
twelve (12) month period commencing with the Participant’s date of hire and
anniversaries thereof.



Article 2 - Participation



2.1
Commencement of Participation.

Each Eligible Employee shall become a Participant on the date on which an
Employer Restoration Matching Contribution, Employer Annual Retirement
Contribution or an Employer Discretionary Contribution is first credited to his
or her Account.



2.2
Loss of Eligible Employee Status.

A Participant who is no longer an Eligible Employee shall cease to be eligible
for any employer contributions as of the end of the Plan Year in which such
Participant is determined to no longer be an Eligible Employee. Amounts credited
to the Account of a Participant who is no longer an Eligible Employee shall
continue to be held, pursuant to the terms of the Plan and shall be distributed
as provided in Article 6.



Article 3 - Contributions



3.1
Employer Restoration Matching Contribution.

The Employer shall also credit to the Account of each Participant who has
contributed the lesser of 5% of Compensation or the Code Section 402(g) limit
into the Qualified Plan for the applicable Plan Year, an Employer Restoration
Matching Contribution in an amount equal to 5% of the Participant’s Compensation
less the amount contributed to the Qualified Plan for the applicable Plan Year.
A Participant must be employed by the Employer on the date the Employer
Restoration Matching Contribution is credited to the Plan in order to be
eligible for such Contribution for a given Plan Year.



3.2
Employer Annual Retirement Contribution.

The Employer may, in its discretion and subject to such limitations as the
Employer may determine, make an Employer Annual Retirement Contribution to the
Account of each Participants equal to a percentage of the Participant’s
Compensation. The amount of the Employer Annual Retirement Contribution shall be
determined by the Employer annually and communicated to the Participant(s). A
Participant must be employed by the Employer on the date the Employer Annual
Retirement Contribution is credited to the Plan in order to be eligible for the
such Contribution for a given Plan Year



3.3
Employer Discretionary Contributions.

The Employer reserves the right to make discretionary contributions to some or
all Participants’ Accounts in such amount and in such manner as may be
determined by the Employer.



3.4
Crediting of Contributions.



(a)    Employer Restoration Matching Contributions shall be credited to a
Participant’s Account and transferred to the Trust as soon as administratively
feasible after the end of the Plan Year, but no later than March 31 of the Plan
Year following the Plan Year for which such Contribution is being credited.


(b)    Employer Annual Retirement Contributions, if made, shall be credited to a
Participant’s Account and transferred to the Trust as soon as administratively
feasible after the end of the Plan Year, but no later than March 31 of the Plan
Year following the Plan Year for which such Contribution is being credited.


(c)    Employer Discretionary Contributions shall be credited to a Participant’s
Account and transferred to the Trust at such time as the Employer shall
determine.



3.5
Distribution Elections.



(a)    At the time a Participant first becomes eligible to participate in the
Plan, he or she must also elect the form of the distribution as provided in
Section 6.1. A Distribution Election with respect to any Contributions that may
be credited to the Plan must be submitted to the Administrator before the
beginning of the calendar year during which the amount to be deferred will be
earned and, subject to Section 6.5, once made shall be irrevocable for all
contributions pursuant to the Plan.


(b)    Notwithstanding the foregoing, in a year in which an Employee is first
eligible to participate, and provided that such Employee is not eligible to
participate in any other account balance arrangement subject to Code Section
409A, such Distribution Election shall be submitted within thirty (30) days
after the date on which an Employee is first eligible to participate, with
respect to any Contributions that may be credited during the remainder of the
calendar year after such election is made.



Article 4 - Vesting



4.1
Vesting of Employer Restoration Matching Contributions.

Except as otherwise provided herein, a Participant shall have a vested right to
the portion of his or her Account attributable to Employer Restoration Matching
Contributions in accordance with the following schedule:


Completed Years of Service    Vested Percentage
1 but fewer than 2    25%
2 but fewer than 3    50%
3 but fewer than 4    75%
4 or more    100%



4.2
Vesting of Employer Annual Retirement Contributions.

Except as otherwise provided herein, a Participant shall have a vested right to
100% of his or her Account attributable to Employer Annual Retirement
Contributions after three (3) Years of Service.



4.3
Vesting of Employer Discretionary Contributions.

A Participant shall have a vested right to the portion of his or her Account
attributable to Employer Discretionary Contribution(s) and any earnings or
losses on the investment of such Employer Discretionary Contribution(s)
according to such vesting schedule as the Employer shall determine at the time
an Employer Discretionary Contribution is made.



4.4
Vesting in Event of Retirement, Disability, Death or Change-in-Control.



(a)    A Participant who incurs a Separation from Service due to Retirement
shall be fully vested in the amounts credited to his or her Account as of the
date of Retirement.


(b)    A Participant who incurs a Separation from Service due to Disability
shall be fully vested in the amounts credited to his or her Account as of the
date of Disability.


(c)    Upon a Participant’s death, the Participant shall be fully vested in the
amounts credited to his or her Account.


(d)    Upon a Change-in-Control, all Participants shall be fully vested in the
amounts credited to their Accounts as of the date of the Change-in-Control.



4.5
Amounts Not Vested.

Any amounts credited to a Participant’s Account that are not vested at the time
of his or her Separation from Service shall be forfeited.



4.6
Forfeitures.

Any forfeitures from a Participant’s Account shall continue to be held in the
Trust, shall be separately invested and shall be used to reduce succeeding
Employer Contributions until such forfeitures have been entirely so applied. If
the Employer advises the Trustee that no further Employer Contributions will be
made, then such forfeitures shall be returned to the Employer.



Article 5 - Accounts



5.1
Accounts.

The Employer shall establish an Account for each Participant that receives
Employer Restoration Matching Contributions, Employer Annual Retirement
Contributions, and Employer Discretionary Contributions, if any. Each
Participant’s Account shall be credited with Employer Restoration Matching
Contributions, Employer Annual Retirement Contributions, and Employer
Discretionary Contributions, if any, and the Participant’s allocable share of
any earnings or losses on the foregoing. Each Participant’s Account shall be
reduced by any distributions made plus any federal and state tax withholding,
and any social security withholding tax as may be required by law.



5.2
Investments, Gains and Losses.



(a)    A Participant may direct that his or her Account established pursuant to
Section 5.1 may be valued as if invested in one or more Investment Funds as
selected by the Employer in multiples of one percent (1%). The Employer may from
time to time, at the discretion of the Administrator, change the Investment
Funds for purposes of this Plan.


(b)    The Administrator shall adjust the amounts credited to each Participant’s
Account to reflect Employer Restoration Matching Contributions, Employer Annual
Retirement Contributions, Employer Discretionary Contributions, investment
experience, distributions and any other appropriate adjustments. Such
adjustments shall be made as frequently as is administratively feasible.


(c)    A Participant may change his or her selection of Investment Funds no more
than six (6) times each Plan Year with respect to his or her Account by filing a
new election in accordance with procedures established by the Administrator. An
election shall be effective as soon as administratively feasible following the
date of the change as indicated by the Participant in a form prescribed by the
Administrator.


(d)    Notwithstanding the Participant’s ability to designate the Investment
Fund according to which the Participant’s Account may be valued, the Employer
shall have no obligation to invest any funds in accordance with the
Participant’s election. Participants’ Accounts shall merely be bookkeeping
entries on the Employer’s books, and no Participant shall obtain any property
right or interest in any Investment Fund.



Article 6 - Distributions



6.1
Distributions Upon Separation from Service other than Disability or Death.

If the Participant has a Separation from Service, the Participant’s Account
shall be distributed in the seventh calendar month following Participant’s
Separation from Service. Distribution shall be made either in a lump-sum payment
or in substantially equal annual installments, as defined in Section 6.2 below,
over a period of three (3) years as elected by the Participant. If the
Participant fails to properly designate the form of the distribution, the
Account shall be paid in a lump-sum payment.



6.2
Substantially Equal Annual Installments.

The amount of the substantially equal payments shall be determined by
multiplying the Participant’s Account by a fraction, the denominator of which in
the first year of payment equals the number of years over which benefits are to
be paid, and the numerator of which is one (1). The amounts of the payments for
each succeeding year shall be determined by multiplying the Participant’s
Account as of the applicable anniversary of the payout by a fraction, the
denominator of which equals the number of remaining years over which benefits
are to be paid, and the numerator of which is one (1). Installment payments made
pursuant to this Section 6.2 shall be made on the applicable anniversaries of
the date on which the Participant’s initial installment was payable.



6.3
Distributions upon Disability.

Upon a Participant’s Disability, all amounts credited to his or her Account
shall be paid to the Participant in a lump sum, as soon as administratively
feasible but no later than sixty (60) days following the date of Disability.



6.4
Distributions upon Death.

Upon the death of a Participant, all amounts credited to his or her Account
shall be paid, as soon as administratively feasible but no later than sixty (60)
days following his or her date of death, to his or her beneficiary or
beneficiaries, as determined under Article 7 hereof, in a lump sum.



6.5
Changes to Distribution Elections.

A Participant will be permitted to elect to change the form or timing of the
distribution of the balance of his or her Account to the extent permitted and in
accordance with the requirements of Code Section 409A(a)(4)(C), including the
requirement that (i) a redeferral election may not take effect until at least
twelve (12) months after such election is filed with the Employer, (ii) an
election to further defer a distribution (other than a distribution upon death,
Disability or an unforeseeable emergency) must result in the first distribution
subject to the election being made at least five (5) years after the previously
elected date of distribution, and (iii) any redeferral election affecting a
distribution at a fixed date must be filed with the Employer at least twelve
(12) months before the first scheduled payment under the previous fixed date
distribution election. Once distributions commence, no such changes to
distributions shall be permitted. For purposes of this Section 6.5, a series of
installment payments paid from the Account shall be treated as a single payment.



6.6
Unforeseeable Emergency.

The Administrator may permit an early distribution of part or all of any vested
amounts; provided, however, that such distribution shall be made only if the
Administrator, in its sole discretion, determines that the Participant has
experienced an Unforeseeable Emergency. An Unforeseeable Emergency is defined as
a severe financial hardship resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152(a)) of the Participant, loss of the Participant’s property due to
casualty or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. If an Unforeseeable
Emergency is determined to exist, a distribution may not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).



Article 7 - Beneficiaries



7.1
Beneficiaries.

Each Participant may from time to time designate one or more persons (who may be
any one or more members of such person’s family or other persons,
administrators, trusts, foundations or other entities) as his or her beneficiary
under the Plan. Such designation shall be made in a form prescribed by the
Administrator. Each Participant may at any time and from time to time, change
any previous beneficiary designation, without notice to or consent of any
previously designated beneficiary, by amending his or her previous designation
in a form prescribed by the Administrator. If the beneficiary does not survive
the Participant (or is otherwise unavailable to receive payment) or if no
beneficiary is validly designated, then the amounts payable under this Plan
shall be paid to the Participant’s estate. If more than one person is the
beneficiary of a deceased Participant, each such person shall receive a pro rata
share of any death benefit payable unless otherwise designated in the applicable
form. If a beneficiary who is receiving benefits dies, all benefits that were
payable to such beneficiary shall then be payable to the estate of that
beneficiary.



7.2
Lost Beneficiary.

All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current addresses until such time as all
benefits due have been paid. If a Participant or beneficiary cannot be located
by the Administrator exercising reasonable diligence under the circumstances,
then, in its sole discretion, the Administrator may presume that the Participant
or beneficiary is deceased for purposes of the Plan and all unpaid amounts (net
of diligence expenses) owed to the Participant or beneficiary shall be paid
accordingly or, if a beneficiary cannot be so located, then such amounts may be
forfeited. Any such presumption of death shall be final, conclusive and binding
on all parties.



Article 8 - Funding



8.1
Prohibition Against Funding.

Should any investment be acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Employer and the Participants, their
beneficiaries or any other person. Any such assets shall be and remain a part of
the general, unpledged, unrestricted assets of the Employer, subject to the
claims of its general creditors. It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes and for purposes
of Title I of the ERISA. Each Participant and beneficiary shall be required to
look to the provisions of this Plan and to the Employer itself for enforcement
of any and all benefits due under this Plan, and to the extent any such person
acquires a right to receive payment under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer. The
Employer or the Trust shall be designated the owner and beneficiary of any
investment acquired in connection with its obligation under this Plan.



8.2
Deposits in Trust.

Notwithstanding Section 8.1, or any other provision of this Plan to the
contrary, the Employer shall deposit into the Trust amounts arising from
Employer Restoration Matching Contributions, Employer Annual Retirement
Contributions, and any Employer Discretionary Contributions.



Article 9 - Claims Administration



9.1
General.

If a Participant, beneficiary or his or her representative is denied all or a
portion of an expected Plan benefit for any reason and the Participant,
beneficiary or his or her representative desires to dispute the decision of the
Administrator, he or she must file a written notification of his or her claim
with the Administrator.



9.2
Claims Procedure.

Upon receipt of any written claim for benefits, the Administrator shall be
notified and shall give due consideration to the claim presented. If any
Participant or beneficiary claims to be entitled to benefits under the Plan and
the Administrator determines that the claim should be denied in whole or in
part, the Administrator shall, in writing, notify such claimant within ninety
(90) days of receipt of the claim that the claim has been denied. The
Administrator may extend the period of time for making a determination with
respect to any claim for a period of up to ninety (90) days, provided that the
Administrator determines that such an extension is necessary because of special
circumstances and notifies the claimant, prior to the expiration of the initial
ninety (90) day period, of the circumstances requiring the extension of time and
the date by which the Plan expects to render a decision. If the claim is denied
to any extent by the Administrator, the Administrator shall furnish the claimant
with a written notice setting forth:


(a)    the specific reason or reasons for denial of the claim;


(b)    a specific reference to the Plan provisions on which the denial is based;


(c)    a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and


(d)    an explanation of the provisions of this Article.



9.3
Right of Appeal.

A claimant who has a claim denied wholly or partially under Section 9.2 may
appeal to the Administrator for reconsideration of that claim. A request for
reconsideration under this Section must be filed by written notice within sixty
(60) days after receipt by the claimant of the notice of denial under Section
9.2.



9.4
Review of Appeal.

Upon receipt of an appeal the Administrator shall promptly take action to give
due consideration to the appeal. Such consideration may include a hearing of the
parties involved, if the Administrator feels such a hearing is necessary. In
preparing for this appeal the claimant shall be given the right to review
pertinent documents and the right to submit in writing a statement of issues and
comments. After consideration of the merits of the appeal the Administrator
shall issue a written decision which shall be binding on all parties. The
decision shall specifically state its reasons and pertinent Plan provisions on
which it relies. The Administrator’s decision shall be issued within sixty (60)
days after the appeal is filed, except that the Administrator may extend the
period of time for making a determination with respect to any claim for a period
of up to sixty (60) days, provided that the Administrator determines that such
an extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial sixty (60) day period, of the
circumstances requiring the extension of time and the date by which the Plan
expects to render a decision.



9.5
Designation.

The Administrator may designate any other person of its choosing to make any
determination otherwise required under this Article. Any person so designated
shall have the same authority and discretion granted to the Administrator
hereunder.



Article 10 - General Provisions



10.1
Administrator.



(a)    The Administrator is expressly empowered to limit the amount of
Compensation that may be deferred; to deposit amounts into the Trust in
accordance with Section 8.2 hereof; to interpret the Plan, and to determine all
questions arising in the administration, interpretation and application of the
Plan; to employ actuaries, accountants, counsel, and other persons it deems
necessary in connection with the administration of the Plan; to obtain any
information from the Employer it reasonably deems necessary to determine whether
the Employer would be considered insolvent or subject to a proceeding in
bankruptcy; and to take all other necessary and proper actions to fulfill its
duties as Administrator.


(b)    The Administrator shall not be liable for any actions by it hereunder,
unless due to its own gross negligence, willful misconduct or lack of good
faith.


(c)    The Administrator shall be indemnified and saved harmless by the Employer
from and against all personal liability to which it may be subject by reason of
any act done or omitted to be done in its official capacity as Administrator in
good faith in the administration of the Plan and Trust, including all expenses
reasonably incurred in its defense in the event the Employer fails to provide
such defense upon the request of the Administrator. The Administrator is
relieved of all responsibility in connection with its duties hereunder to the
fullest extent permitted by law, short of breach of duty to the beneficiaries.



10.2
No Assignment.

Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
beneficiary, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach or garnish the same
shall not be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or any other person entitled to such benefit or
payment pursuant to the terms of this Plan, except to such extent as may be
required by law. If any Participant or beneficiary or any other person entitled
to a benefit or payment pursuant to the terms of this Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish any benefit or payment under this Plan, in whole or in part,
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of this Plan, then such benefit or payment, in the
discretion of the Administrator, shall cease and terminate with respect to such
Participant or beneficiary, or any other such person.



10.3
No Employment Rights.

Participation in this Plan shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Employer, or give a
Participant or beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder. Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted.



10.4
Incompetence.

If the Administrator determines that any person to whom a benefit is payable
under this Plan is incompetent by reason of physical or mental disability, the
Administrator shall have the power to cause the payments becoming due to such
person to be made to another for his or her benefit without responsibility of
the Administrator or the Employer to see to the application of such payments.
Any payment made pursuant to such power shall, as to such payment, operate as a
complete discharge of the Employer, the Administrator and the Trustee.



10.5
Identity.

If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrator
shall be entitled to hold such sum until such identity or amount or time is
determined or until an order of a court of competent jurisdiction is obtained.
The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law. Any expenses incurred by the
Employer, Administrator, and Trust incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.



10.6
Other Benefits.

The benefits of each Participant or beneficiary hereunder shall be in addition
to any benefits paid or payable to or on account of the Participant or
beneficiary under any other pension, disability, annuity or retirement plan or
policy whatsoever.



10.7
Right of Setoff.

The Employer may, to the extent permitted by applicable law, deduct from and
setoff against any amounts payable to a Participant from this Plan such amounts
as may be owed by a Participant to the Employer, although the Participant shall
remain liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff; provided, however, that this setoff may occur
only at the date on which the amount would otherwise be distributed to the
Participant as required by Code Section 409A. By electing to participate in the
Plan and deferring compensation hereunder, the Participant agrees to any
deduction or setoff under this Section 10.7.



10.8
Expenses.

All expenses incurred in the administration of the Plan, whether incurred by the
Employer or the Plan, shall be paid by the Employer.



10.9
Insolvency.

As of the date the Plan was adopted and this agreement entered into, the
Employer represents that it is not Insolvent (as defined in the Trust). Should
the Employer become Insolvent, the Employer, through its Board and chief
executive or chief financial officer, shall give immediate written notice of
such to the Administrator and the Trustee. Upon receipt of such notice, the
Administrator or Trustee shall cease to make any payments to Participants or
their beneficiaries and shall hold any and all assets attributable to the
Employer for the benefit of the general creditors of the Employer.



10.10
Amendment or Modification.

The Employer may, at any time, in its sole discretion, amend or modify the Plan
in whole or in part, except that no such amendment or modification shall have
any retroactive effect to reduce any amounts allocated to a Participant’s
Accounts, and provided that such amendment or modification complies with Codes
Section 409A and related regulations thereunder.



10.11
Plan Suspension or Termination.

The Employer further reserves the right to suspend or terminate the Plan in
whole or in part, in the following manner, except that no such suspension or
termination shall have any retroactive effect to reduce any amounts allocated to
a Participant’s Accounts, and provided that such suspension or termination
complies with Codes Section 409A and related regulations thereunder:


(a)    The Employer, in its sole discretion, may terminate the Plan provided
that the distribution of the amounts credited to all vested Participant’s
Accounts shall not be accelerated but shall be paid at such time and in such
manner as determined under the terms of the Plan immediately prior to
termination as if the Plan had not been terminated;


(b)    The Employer, in its sole discretion, may terminate the Plan and
distribute all vested Participants’ Accounts no earlier than twelve (12)
calendar months from the date of the Plan termination and no later than
twenty-four (24) calendar months from the date of the Plan termination, provided
however that all other similar arrangements are also terminated by the Employer
and no other similar arrangements are adopted by the Employer within a five year
period from the date of termination;


(c)    The Employer may decide, in its discretion, to terminate the Plan in the
event of a Change-in-Control and distribute all vested Participants Account
balances no later than twelve (12) months after the effective date of the
Change-in-Control, provided however that the Employer terminates all other
similar arrangements. Any corporation or other business organization that is a
successor to the Employer by reason of a Change-in-Control shall have the right
to become a party to the Plan by appropriate entity action. If within thirty
(30) days from the effective date of the Change-in-Control such new entity does
not become a party hereto, as above provided, the full amount of the
Participant’s Account shall become immediately distributable to the Participant
pursuant to this subsection; or,


(d)    The Employer may decide, in its sole discretion, to terminate the Plan in
the event of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court, provided that the Participants’ vested Account
balances are distributed to Participants and are included in the Participants’
gross income in the latest of: (i) the calendar year in which the termination
occurs; (ii) the calendar year in which the amounts deferred are no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which payment is administratively practicable.



10.12
Construction.

All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons.



10.13
Governing Law.

This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of ERISA, Code Section 409A, and any other applicable
federal law, provided, however, that to the extent not preempted by federal law
this Plan shall be governed by, construed and administered under the laws of the
State of New Jersey, other than its laws respecting choice of law.



10.14
Severability.

If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed and enforced as if such provision had not been included
therein. If the inclusion of any Employee (or Employees) as a Participant under
this Plan would cause the Plan to fail to comply with the requirements of
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, or Code Section 409A, then
the Plan shall be severed with respect to such Employee or Employees, who shall
be considered to be participating in a separate arrangement.



10.15
Headings.

The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.



10.16
Terms.

Capitalized terms shall have meanings as defined herein. Singular nouns shall be
read as plural, masculine pronouns shall be read as feminine, and vice versa, as
appropriate.



10.17
409A Compliance.

It is intended that this Plan comply with Code Section 409A in accordance with
Treasury Regulations 1.409A-1 et. seq. (and any subsequent IRS notices or
guidance), and this Plan will be interpreted, administered and operated in good
faith accordingly. In the event that any provision of this Plan is inconsistent
with Code Section 409A or such guidance, then the applicable provisions of Code
Section 409A shall supersede such provision. Nothing herein shall be construed
as an entitlement to or guarantee of any particular tax treatment to a
Participant.




Active 39171720.2    6

--------------------------------------------------------------------------------






10.18
Payments Upon Income Inclusion Under 409A.

The Plan may permit acceleration of the time or schedule of a payment to a
Participant to pay an amount the Participant includes in income as a result of
the Plan failing to meet the requirements of Code Section 409A.


IN WITNESS WHEREOF, Innophos, Inc. has caused this instrument to be executed by
its duly authorized officer, on this 1st day of January, 2019.


 
Innophos, Inc.
 
 
 
By:/s/ Joshua Horenstein
 
 
 
Title: SVP
 
 
 
 
ATTEST:
 
 
 
By:/s/ Michael Lestino
 
 
 
Title: Assistant General Counsel
 







Active 39171720.2    7